Judgment reversed.

Geise & Company sued Bluthenthal & Bickert in trover for a beer cooler and two faucets. On the trial the plaintiffs swore W. J. Burnett as their first witness, and asked him to state to whom the beer cooler in dispute belonged. Counsel for dé'fendants objected to the question, stating that defendants had bought the property-in dispute from the witness, and he was estopped from testifying against their title. Counsel for plaintiffs, denying the effect in law of such fact, called the attention of the court to the fact that there was no evidence *286to show that defendants purchased the property from the witness. Whereupon the court, over objection of counsel for plaintiffs that it was immaterial, allowed the defendants to introduce a bill of sale to certain property, including a beer cooler and faucets, made to defendants by Burnett, and Burnett stated that the cooler sued for was the one named in the bill of sale. The court then ruled that Burnett was estopped from testifying in favor of plaintiffs, and refused to allow him, for this reason, to' answer the question, or any other as to the title to the property in dispute. Plaintiffs, being unable to proceed without the testimony of Burnett, offered no further testimony, and the court permitted defendants to take a verdict in their favor. Plaintiffs excepted.
Wright & Harris, for plaintiffs.
Reece & Benny, for defendants.